Citation Nr: 9930958	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee and 
lower leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection for a bilateral knee and lower leg condition.

In June 1999, the veteran testified at a Travel Board hearing 
before the undersigned Member of the Board.


FINDINGS OF FACT

There is no medical evidence of a nexus between the veteran's 
current bilateral knee and lower leg disorder and his period 
of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral knee and lower leg disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1999).  The preliminary question 
before the Board is whether the veteran has presented a well 
grounded claim for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain chronic diseases, to include arthritis, which 
manifest to a compensable degree within one year of service.  
38 C.F.R. §§ 3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran contends that he is entitled to service 
connection for a bilateral knee and lower leg disorder 
because, while in basic training and while serving in 
Vietnam, he incurred swelling and pain in his knees and 
shins.
The veteran's separation examination in September 1967 
indicates that he was evaluated for edema of the feet and 
ankles due to fallen arches in July 1966.  On his Report of 
Medical History upon separation in September 1967, the 
veteran indicated that he had had swollen or painful joints, 
cramps in his legs, and lameness.  The physician also noted a 
history of nocturnal cramps at that time, but the clinical 
evaluation of the veteran's lower extremities at the time of 
his separation examination in September 1967 was normal.  The 
remainder of the service medical records are silent for any 
complaints or treatment for a bilateral knee and lower leg 
condition.

In a clinical summary dated in June 1970, J. S. Edmondson, M. 
D., noted that the veteran gave a history of bilateral foot 
problems during basic training, which gradually became worse 
with pain through his ankles, along with ankle swelling after 
prolonged standing or walking.  Physical examination revealed 
bilateral foot abnormalities but no knee or lower leg 
problems.  The diagnoses included bilateral pes planus but 
not a knee or lower leg disorder.

The veteran's original claim for VA compensation benefits was 
received by the RO in July 1970.  He claimed service 
connected for a bilateral foot disorder at that time; he did 
not indicate any knee or lower leg disorder.  A VA 
compensation examination in August 1970 also revealed only 
foot complaints and findings; no abnormality of the knees or 
lower legs was noted.  (An RO decision in August 1970 granted 
service connection for bilateral pes planus.)    

Additional post-service VA outpatient treatment records dated 
October 1997 and January 1998 show bilateral knee pain with 
full range of motion of ankles and knees, stable valgus/varus 
of knees bilaterally, no effusion of either knee and there 
was mild crepitus of the right knee.  

During his June 1999 Travel Board hearing the veteran 
testified that while in basic training he had pain and 
swelling in his ankles, knees, and shins which necessitated 
light duty "a good bit" through basic training.  The 
veteran again had swelling in his knees and ankles while 
stationed in Vietnam and indicated that a physician told him 
he had arthritis.  This condition subsided while in Vietnam 
and the veteran started having trouble again with his knees 
approximately three years ago.

The veteran submitted two lay statements dated December 1997 
and May 1998 from individuals who indicated they served in 
Vietnam with the veteran.  These individuals indicated that 
they were aware that the veteran suffered from leg and foot 
pain while in service.

While the veteran had lower extremity complaints, there is no 
objective medical evidence or diagnosis of a bilateral knee 
and lower leg disorder during service.  In fact, there is no 
medical evidence of a diagnosis of a bilateral knee and lower 
leg disorder until October 1997, many years after discharge 
from service.  Although the veteran has a bilateral knee and 
lower leg disorder, the record does not include any medical 
evidence of a nexus between the veteran's bilateral knee and 
lower leg disorder and his active duty service.  The Board 
cannot rely solely on the veteran's own testimony and that of 
his fellow service members because evidence of a medical 
nexus cannot be established by lay testimony.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 294-95 (1991).  As to the veteran's testimony that 
he was told that he had arthritis during service, a layman's 
account, filtered through a layman's sensibilities, of what a 
doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute the medical evidence 
required to render a claim well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995).   In the absence of competent medical 
evidence to support the claim of entitlement to service 
connection for a bilateral knee and lower leg disorder, the 
Board finds that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.

As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997).  That nothwithstanding, the Board views this 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.
ORDER

Entitlement to service connection for a bilateral knee and 
lower leg disorder is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

